 110DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find, further, in accordance with the Board's recently establishedpolicy to take jurisdiction over public utilities, that it willeffectuatethe policies of the Act to assert jurisdiction in this case.32.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that all employees including operators, linesmen, meterreaders, and the clerk in the warehouse, employed by the Employerat its Scott City and Syracuse, Kansas, plants, excluding "right ofway" purchasers,4 office clerical employees, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3SeeWCKing,rl/b/a Local Transit Lines,91 NLRB 623;Chet okee County RuralElectric Cooperative Association,92 NLRB 1181.4Upon the basis of their present duties, we shall exclude the 2 "right of way" pur-chasers,V.Bowers, and J Riemensnider, as it appears that their interests are moreclosely identified with management than with the rank-and-file employeesSeeBuckeyeRural Electric Cooperative,Inc.,88 NLRB 196. However,as the record indicates thatthese 2 men will be performing other duties in several weeks, we may then include themin the unit.If this change in job classification occurs before the payroll period precedingthe election,theymay bepermitted to vote under challenge.SOCIETY OF INDEPENDENT MOTION PICTURE PRODUCERS, AND ITS MEMBERSandINTERNATIONAL ALLIANCE THEATRICAL STAGE EMPLOYEES ANDMOTION PICTURE MACHINE OPERATORS OF THE UNITED STATES ANDCANADA AND ITS PROPERTY CRAFTSMEN LOCAL 44, AFL, PETITIONER.Case No. 01-RC-1765. April 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].94 NLRB No. 35. SOCIETY OF INDEPENDENT MOTION PICTURE PRODUCERS 1.11.Upon the entire record in this case, the Board finds :1.The Employers 1 are engaged in commerce within the meaningof the Act 22.The labor organizations involved claim to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the appropriate bargaining unit should becomposed of all employees classified as carpenters and set erectors,excluding all other classifications of employees and supervisors.Theonly unit issue raised in this case relates to the scope of the unit.ThePetitionerseeks a singleunit extending to such employees of allmembers of the Society.United Brotherhood of Carpenters andJoiners of America, Local 946, the Intervenor herein, contends thatseparate'units should be established for the employees of each memberof the Society.We have heretofore found appropriate association-wide units forset decorators 3 and actors' employed by the employer-members of theSociety.On the basis of the present record, we perceive no validreasonfor departing from the scope of our unit determinations inthose cases.Upon the basis of the foregoing, and consistent with thelong bargaining history between the Petitioner and the employer-members ofthe Society, we find the following unit appropriate :All employeesclassifiedas carpenters and set erectors employed bythe employer-members ofthe Society, but excluding all other em-ployees andsupervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.5.Therecord disclosesthat only 3 members of the Society employedcarpentersor set erectorsbetween July 1, 1950, and December 31, 1950,and that these employees worked anaverage of10 days during this6-month period.Of the 92 carpentersand set erectorsemployed, only.1 worked the entire 6-month period, 13 worked more than 2 weeks, and35 worked 4 days or less during this period.The Petitionerrequeststhat employees who have worked for any member of the Society atany time within such eligibility period as may be selected by the Boardbe permitted to vote in the election.The Employer takes no posi-tion.The Intervenor urges that the Board follow its usual prac-Society of Independent Motion Picture Producers herein called the Society.Thenames of its constituent member companies are listed in the appendix.2The Independent Motion Picture Producers Association,etal, 88 NLRB 1285;Tele-visionFilm ProducersAssociation,et at,93 NLRB 9298The Independent Motion Picture Producers Association,et al , supra4Television Filni Producers Association,et al,supra. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice and direct that persons employed during the payroll period endingimmediately next preceding the date of such Direction of Election bepermitted to vote.In view of the relatively brief periods of employment afforded car-penters and set erectors by members of the Society, and the frequentinterchange of employment by the carpenters and set erectors amongmembers of the Society and other companies in the industry, we shalldepart from our usual eligibility rule.We shall direct that employeesin the appropriate unit who have worked forone or moreof the em-ployer members of the Society for a total of 2 or-more days 5 duringthe 6-month period immediately preceding the date of this Decisionand Direction of Election are eligible to vote in the election.Thus,employees who would otherwise be eligible to vote will not be disfran-chised if, immediately prior to the election, they happen. to be employedby a producing company not involved in this election.6[Text of Direction of Election omitted from publication in thisvolume.]5TelevisionFilm ProducersAssociation,et at., supra.cNorcal Packing Company, etat.,76NLRB 254;TheIndependent Motion Picture Pro-ducers Association,et at., supra.UNITED STATES GYPSUM COMPANYandINTERNATIONAL WOODWORKERSof AMERICA, CIO.Case No. 15-CA-131.May 1, 1951Decision and OrderOn September 8, 1950, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and, was engaging in certain unfair laborpractices, and recommending that it cease and desist, therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.Re-spondent's request for oral. argument is denied because the record andbrief, in our opinion, adequately set forth the position of Respondent.The. Board1has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Reynolds].'The Trial Examiner properly denied Respondent'smotion to dismiss the complaintinsofar as it alleged as unfair labor practices acts not set forth in detail in charges filedwithin 6 months of their occurrence.These acts occurred within 6 months of the filingof the original charge. It is not necessary that all details included in the complaint heset forth in the charge which tolls the statute of limitations.Kansas Milling Company v.N. L. R. B.,185 F. 2d 413 (C. A. 10), enforcing 86 NLRB 925;Cathey Lumber Company,86 NLRB 157,enforced,185 F. 2d 1021(C.A.5) ; StokelyFoods,Inc.,91 NLRB 1267.94 NLRB No. 27.